DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 and 7are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, 5 and 7 recite “the first transmission gap configuration is applied to physical downlink control channels and physical downlink shared channels but not the physical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambhwani et al. (US 2010/0238829) in view of HUAWEI et al., UE reconfiguration for NB-loT multi-carrier operation, R2-163276, 3GPP TSG-RAN WG2 NB-loT \dhoc Meeting#2 (Hereafter, R2-163276) (cited in Applicant’s IDS filed on December 5, 2019).

Regarding claim 1, Sambhwani discloses a base station (Sambhwani, paragraph [0030], base station), comprising: 
sending circuitry configured to send a first transmission gap configuration for anchor carriers and send a second transmission gap configuration for non-anchor carriers (Sambhwani, paragraph [0049], Node B configures different configurations for primary and secondary carrier; paragraph [0051], configurations of anchor carrier and secondary carrier are received from a Node B; paragraph [0056], primary carrier and secondary carrier have gap that are configured separately; Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier), wherein 
information as second transmission gap configuration includes (Sambhwani, paragraph [0056], primary carrier and secondary carrier have gap that are configured separately; Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier):
a use of the first transmission gap configuration (Sambhwani, Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier are aligned), 
a use of a transmission gap configuration for the non-anchor carriers (Sambhwani, paragraphs [0049] and [0051] disclose that the Node B configures different, separate configurations for primary and secondary carrier; paragraph [0056], primary carrier and secondary carrier have gap that are configured separately), and 
a use of no transmission gap (Sambhwani, paragraph [0056] that the secondary carrier MAY include a gap that is aligned in time with the gap in the anchor carrier.  The use of term may not be aligned with the primary gap and may even not be present at all), and 
the first transmission gap configuration is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel (Sambhwani, Fig. 7A; paragraph [0042], BCH; paragraph [0049], DPCCH, DPDCH disclosed as configurable on anchor carrier, BCH is not disclosed as being available to have transmission gaps configured; paragraph [0056], primary carrier has a gap configured; Further, Applicant asserts, on page 2 or the Arguments filed on July 13, 2021 that this limitation is within common technical knowledge at the time of filing of the present application).

Sambhwani does not explicitly disclose that the second transmission gap configuration is selectably configured.

R2-163276 discloses selectable information as second transmission gap configuration (R2-163276, page 2, first 8 lines of Section 3, optional additional gap configuration for other PRBs) includes: 
a use of the first transmission gap configuration (R2-163276, page 2, first 8 lines of Section 3, same gap configuration is used for other PRBs as for anchor carrier PRB),
a use of a transmission gap configuration for the non-anchor carriers (R2-163276, page 2, first 8 lines of Section 3, optional additional gap configuration for other PRBs), and 

the sending circuitry is further configured to send a physical broadcast channel on the anchor carriers (R2-163276, page 2, lines 17-19 of Section 3, anchor carrier that the UE has received PCBCH).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have selectable second transmission gap configurations in the invention of Sambhwani.  The motivation to combine the references would have been to provide flexibility in the scheduling transmission gaps in order to efficiently use communication resources.

Claim 3 is rejected under substantially the same rationale as claim 1.

Regarding claim 5, Sambhwani discloses a user equipment (Sambhwani, paragraph [0030], user equipment), comprising:  2Attorney Docket No.: US75414 
receiving circuitry configured to receive a first transmission gap configuration for anchor carriers and receive a second transmission gap configuration for non-anchor carriers (Sambhwani, paragraph [0049], Node B configures different configurations for primary and secondary carrier; paragraph [0051], configurations of anchor carrier and secondary carrier are received from a Node B; paragraph [0056], primary carrier and secondary carrier have gap that 
information as second transmission gap configuration includes a use of the first transmission gap configuration (Sambhwani, Fig. 10B, gap 1008 in anchor carrier and 1010 in secondary carrier are aligned), 
a use of a transmission gap configuration for the non-anchor carriers (Sambhwani, paragraphs [0049] and [0051] that the Node B configures different, separate configurations for primary and secondary carrier; paragraph [0056], primary carrier and secondary carrier have gap that are configured separately), and 
a use of no transmission gap (Sambhwani, paragraph [0056] that the secondary carrier MAY include a gap that is aligned in time with the gap in the anchor carrier.  The use of term “may” means that the secondary gap also may not be aligned with the primary gap and may even not be present at all), and 
the first transmission gap configuration is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel (Sambhwani, Fig. 7A; paragraph [0042], BCH; paragraph [0049], DPCCH, DPDCH disclosed as configurable on anchor carrier, BCH is not disclosed as being available to have transmission gaps configured; paragraph [0056], primary carrier has a gap configured; Further, Applicant asserts, on page 2 or the Arguments filed on July 13, 2021 that this limitation is within common technical knowledge at the time of filing of the present application).



R2-163276 discloses selectable information as second transmission gap configuration (R2-163276, page 2, first 8 lines of Section 3, optional additional gap configuration for other PRBs) includes: 
a use of the first transmission gap configuration (R2-163276, page 2, first 8 lines of Section 3, same gap configuration is used for other PRBs as for anchor carrier PRB),
a use of a transmission gap configuration for the non-anchor carriers (R2-163276, page 2, first 8 lines of Section 3, optional additional gap configuration for other PRBs), and 
a use of no transmission gap (R2-163276, page 2, first 8 lines of Section 3, single gap configuration is defined, optional additional gap configuration for other PRBs is optionally not used), and
the receiving circuitry is further configured to receive a physical broadcast channel on the anchor carriers (R2-163276, page 2, lines 17-19 of Section 3, anchor carrier that the UE has received PCBCH).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have selectable second transmission gap configurations in the invention of Sambhwani.  The motivation to combine the references would have been to provide flexibility in the scheduling transmission gaps in order to efficiently use communication resources.

Claim 7 is rejected under substantially the same rationale as claim 5.


Claims 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambhwani in view of R2-163276, and further in view of Intel Corporation, DL gaps and remaining details of timing relationships for NB-IoT, R1-162973, 3GPP TSG-RAN WG1 Meeting#84bis, Busan, South Korea, 11th-15th April, 2016 (Hereafter, Intel).

Regarding claim 2, Sambhwani in view of R2-163276 discloses the base station according to claim 1, wherein:
configuration is configured by radio resource control (RRC) signaling specific for user equipment (Sambhwani, paragraph [0040], RRC layer handles configuration of radio resources).  

Sambhwani does not explicitly disclose that the first transmission gap configuration is configured by a system information block (SIB).

Intel discloses the first transmission gap configuration is configured by a system information block (SIB) (Intel, page 1, Section 1, line 8, Gap configuration is provided by SIB signaling); and 
the second transmission gap configuration is configured by radio resource control (RRC) signaling specific for user equipment (Intel, page 4, Section 2.3, lines 1-4, separate gap configurations are signaled by RRC signaling).  


Claims 4, 6 and 8 are rejected under substantially the same rationale as claim 2.



Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive. 
Applicant asserts, on page 2 or the Arguments filed on July 13, 2021 that this limitation is disclosed in three paragraphs that the Applicant has reproduced from pages 6-7 of the originally filed Specification, and common technical knowledge at the time of filing of the present application.  However, nothing in the reproduced paragraphs, or any other portion of the originally filed specification, discloses that configured transmission gaps on an anchor carrier and applied to some channels on the anchor carrier (physical downlink control channels and physical downlink shared channels) while not being applied to other channels on the same anchor carrier (physical broadcast channel).  In Applicant’s arguments, Applicant underlines a sentence that discloses that PDCCHs and PDSCHs are examples of channels that have transmission gaps configured.  However, this sentence, and the surrounding language, do not 
Applicant further asserts that the cited references do not teach the receiving circuitry is further configured to receive a physical broadcast channel on the anchor carriers, and the first transmission gap configuration is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel.  However, this is incorrect.  Sambhwani discloses the first transmission gap configuration is applied to physical downlink control channels and physical downlink shared channels but not the physical broadcast channel (Sambhwani, Fig. 7A; paragraph [0042], BCH; paragraph [0049], DPCCH, DPDCH disclosed as configurable on anchor carrier, BCH is not disclosed as being available to have transmission gaps configured; paragraph [0056], primary carrier has a gap configured).  R2-163276 the receiving circuitry is further configured to receive a physical broadcast channel on the anchor carriers (R2-163276, page 2, lines 17-19 of Section 3, anchor carrier that the UE has received 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466